NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    JOSEPH LEE FRANKLIN, Appellant.

                             No. 1 CA-CR 14-0548
                               FILED 5-26-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-440658-001
                  The Honorable Daniel J. Kiley, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender, Phoenix
By Joel M. Glynn
Counsel for Appellant


                       MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Patricia K. Norris joined.
                            STATE v. FRANKLIN
                            Decision of the Court

H O W E, Judge:

¶1            This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967) and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel
for Joseph Lee Franklin asks this Court to search the record for fundamental
error. Franklin was given an opportunity to file a supplemental brief in
propria persona. He has not done so. After reviewing the record, we affirm
Franklin’s conviction and sentence.

                 FACTS AND PROCEDURAL HISTORY

¶2            We view the facts in the light most favorable to sustaining the
trial court’s judgment and resolve all reasonable inferences against
Franklin. State v. Fontes, 195 Ariz. 229, 230 ¶ 2, 986 P.2d 897, 898 (App. 1998).

¶3            Phoenix police officers on routine patrol observed Franklin
attempt to steal D.B.’s purse by placing “his hand on [D.B.’s] shoulder, and
the other hand was grabbing at her purse strap.” When the officers
activated their overhead lights, Franklin released D.B. and the purse. An
officer then arrested Franklin and noted that he appeared intoxicated from
alcohol.

¶4            Upon advising Franklin of his Miranda rights,1 an officer
asked Franklin if he knew D.B. Franklin stated that he did not. The State
subsequently charged Franklin with one count of attempted robbery, a class
five felony. The State alleged that Franklin had six prior felony convictions.

¶5              At a settlement conference, the State offered Franklin a plea
agreement. Franklin rejected the offer. Franklin was then tried by a jury.
Before the State rested its case, Franklin moved for a judgment of acquittal
pursuant to Arizona Rule of Criminal Procedure 20. The trial court denied
the motion. Franklin later moved—and the State agreed—to instruct the
jury on the lesser-included offense of attempted theft from a person; the
trial court so instructed the jury.

¶6           The jury found Franklin guilty of attempted theft from a
person. The trial court then conducted the sentencing hearing in
compliance with Franklin’s constitutional rights and Arizona Rule of
Criminal Procedure 26. The court ordered Franklin to serve six months in
jail and awarded him 305 days of presentence incarceration credit.


1             Miranda v. Arizona, 384 U.S. 436 (1966).



                                       2
                            STATE v. FRANKLIN
                            Decision of the Court

                               DISCUSSION

¶7            We review Franklin’s conviction and sentence for
fundamental error. See State v. Gendron, 168 Ariz. 153, 155, 812 P.2d 626, 628
(1991). Counsel for Franklin has advised this Court that after a diligent
search of the entire record, he has found no arguable question of law. We
have read and considered counsel’s brief and fully reviewed the record for
reversible error. See Leon, 104 Ariz. at 300, 451 P.2d at 881. We find none. All
of the proceedings were conducted in compliance with the Arizona Rules
of Criminal Procedure. So far as the record reveals, Franklin was
represented by counsel at all stages of the proceedings, and the sentence
imposed was within the statutory limits. We decline to order briefing and
we affirm Franklin’s conviction and sentence.

¶8            Upon the filing of this decision, defense counsel shall inform
Franklin of the status of his appeal and of his future options. Defense
counsel has no further obligations unless, upon review, counsel finds an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. See State v. Shattuck, 140 Ariz. 582, 584–85, 684 P.2d 154, 156–57
(1984). Franklin shall have 30 days from the date of this decision to proceed,
if he desires, with a pro per motion for reconsideration or petition for
review.

                               CONCLUSION

¶9            We affirm Franklin’s conviction and sentence.




                                   :ama




                                       3